Citation Nr: 1718634	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 30, 2009, for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to July 1967. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The RO reopened the claim for service connection for PTSD in its April 2010 rating decision and granted the claim on the merits.  As the AOJ has adjudicated the claim on appeal on the merits, the Board finds that a decision on the merits in this appeal would not be prejudicial to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for PTSD in a February 2008 Board decision, the Veteran did not file an appeal of that decision, and the denial of service connection for PTSD became final.  

2.  The Veteran filed a claim to reopen a claim of entitlement to service connection for PTSD on December 30, 2009, and he was ultimately granted entitlement to service connection for PTSD in a September 2009 rating decision.  

3.  Prior to December 30, 2009, and subsequent to the February 2008 final denial, there was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 30, 2009, for service connection for PTSD have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  Manning v. Principi, 16 Vet. App. 534 (2014); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  However, the Board notes that in a February 2010 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.

Moreover, even if the law is not dispositive, regarding the claim for an earlier effective date for service connection for PTSD, this claim stems from an initial grant of service connection by the RO.  In such cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify in regard to this claim has been satisfied. 



II. Law and Regulations 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b); 38 C.F.R. § 3.400 (b)(2)(i). 

III.  Factual Background 

The Veteran's DD 214, Armed Forces of the United States Report of Transfer or Discharge (DD 214), indicates that, during active military duty, the Veteran served in Vietnam for almost one year.  As a result of his service, he received the Combat Infantry Badge.  

Between March 1973 and June 1973, the Veteran was hospitalized for three and a half months for treatment for an anxiety disorder.  

In March 1998, the Veteran received psychiatric treatment for an anxiety disorder, major depression, and an intermittent explosive disorder.  

A September 1998 private medical report diagnosed the Veteran with PTSD in addition to a finding of a schizoaffective disorder.  

At an October 2002 VA outpatient treatment session, the examiner diagnosed the Veteran with a schizoaffective disorder by history as well as the treating psychiatrist's recommendation to rule out PTSD.  

At a September 2002 VA mental health examination, the examiner diagnosed the Veteran with dysthymia and specifically concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner cited the Veteran's failure to describe any specific stressful in service events, his post service police officer responsibilities which required him to recover the bodies of persons who had drowned, and the lack of evidence of psychiatric treatment for many years after service.  

A March 2003 VA evaluation diagnosed the Veteran with PTSD.  

At an undated private treatment session, the examiner diagnosed the Veteran with PTSD.  

At a June 2007 VA Mental Health examination, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed dysthymic disorder.  The examiner explained that, although the Veteran met the stressor criteria for PTSD and reexperienced these traumatic events, he did not exhibit avoidance of the stimulus or hyperarousal.  

At a February 2010 VA PTSD Initial examination, the examiner diagnosed the Veteran with chronic PTSD.  

IV.  Analysis

The Veteran has asserted that he should be assigned an effective date for service connection for PTSD earlier than December 30, 2009.  

The record confirms that the Veteran filed a June 2007 claim of entitlement to service connection for PTSD which was denied in a February 2008 Board decision.  The Veteran did not appeal this denial.  On December 30, 2009, VA received a claim to reopen a claim of entitlement to service connection for PTSD.  In February 2010 the Veteran was provided a VA examination in relation to the December 2009 claim.  In an April 2010 rating decision, the Veteran was granted service connection for PTSD.  

The Board finds that entitlement to an effective date earlier than December 30, 2009, for service connection for PTSD is not warranted.  The Veteran was granted service connection effective the date his claim to reopen the claim of entitlement to PTSD was received by VA.  38 C.F.R. § 3.400(q)(4).  The Veteran did not file an informal or formal claim for PTSD, or submit a request to reopen the previously denied claim seeking service connection for PTSD, prior to December 30, 2009, and subsequent to the final denial in the February 2008 Board decision.  

The Board acknowledges the Veteran's representative assertion that while the Veteran may not have been diagnosed with PTSD, he indicated as having received treatment for numerous other psychiatric conditions.  However, once again the legal criteria for having an effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  The earliest communication by the Veteran subject to the February 2008 denial is the December 2009 claim for service connection.  Consequently, any other psychiatric disorder, the Board does not have a legal basis to grant an earlier effective date.  

Accordingly, the Board finds that the claim for an effective date earlier than December 30, 2009, for service connection for PTSD, must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an effective date earlier than December 30, 2009, for service connection for PTSD is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


